Exhibit 10.1

Execution Version

EXCHANGE AGREEMENT

(Restricted Notes)

                     (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Existing Notes (as defined below) hereunder,
a “Holder”), enters into this Exchange Agreement (the “Agreement”) with Acorda
Therapeutics, Inc., a Delaware corporation (the “Company”), on December 20, 2019
whereby the Holders will exchange (the “Exchange”) for each $1,000 principal
amount of the Company’s existing 1.75% Convertible Senior Notes due 2021 (the
“Existing Notes”), a combination of (i) $750 principal amount of the Company’s
new 6.00% Convertible Senior Secured Notes due 2024 (the “New Notes”) that will
be issued pursuant to the provisions of an Indenture to be dated as of
December 23, 2019 (the “Indenture”) among the Company, the subsidiary guarantors
party thereto and Wilmington Trust, National Association, as Trustee and
Collateral Agent (the “Trustee”), and (ii) a cash payment equal to $200 (the
“Exchange Cash” and, together with the New Notes, the “Exchange Consideration”),
as set forth on Exhibit A hereto.

On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:

Article I: Exchange of the Existing Notes for New Notes

At the Closing (as defined herein), the Undersigned hereby agrees to cause each
Holder to exchange and deliver to the Company the aggregate principal amount of
Existing Notes specified on Exhibit A hereto under the heading “Exchanged Notes”
and in exchange therefor the Company hereby agrees to (i) issue to each Holder
the aggregate principal amount of New Notes specified on Exhibit A hereto under
the heading “New Notes” and (ii) pay the aggregate cash amount specified on
Exhibit A hereto under the heading “Exchange Cash.”

The closing of the Exchange (the “Closing”) shall occur on December 23, 2019, or
such other date as the parties may agree (the “Closing Date”); provided that the
Closing Date shall occur no later than five business days after the date of this
Agreement. At the Closing, (a) each Holder shall deliver or cause to be
delivered to the Company all right, title and interest in and to its Exchanged
Notes (and no other consideration) free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto (collectively, “Liens”), together with any
documents of conveyance or transfer that the Company may reasonably deem
necessary to transfer to and confirm in the Company all right, title and
interest in and to the Exchanged Notes free and clear of any Liens, and (b) the
Company shall deliver to each Holder (i) through the facilities of The
Depository Trust Company (“DTC”) the principal amount of Holders’ New Notes
specified on Exhibit A hereto (or, if there are no Accounts, the Company shall
deliver to the Undersigned, as the sole Holder, the Holders’ New Notes) and
(ii) the Exchange Cash specified on Exhibit A hereto (or, if there are no
Accounts, the Company shall deliver to the Undersigned, as the sole Holder, the
Holders’ Exchange Cash); provided, however, that the parties acknowledge that
the Company may delay the delivery of the Holders’ New Notes to the Holders due
to procedures and mechanics within the system of DTC or The Nasdaq Global Select
Market (including the procedures and mechanics regarding the listing of the
Covered Shares (as defined below) on such exchange), or other events beyond the
Company’s control and that such delay will not be a default under this Agreement
so long as (i) the Company is using its reasonable best efforts to effect the
issuance of one or more global notes representing the New Notes, and (ii) such
delay is no longer than five business days after the date of this Agreement. For
the avoidance of doubt, (a) in the event of any delay in the Closing pursuant to
the prior sentence the Holders shall not be required to deliver the Exchanged
Notes until the Closing occurs and (b) the Company will not make any separate
cash payment pursuant to this Agreement in respect of interest accrued and
unpaid to the Closing Date for the Exchanged Notes. Instead, such amounts will
be deemed to have been paid by the exchange of the Exchanged Notes for the
Holder’s Exchange Consideration. The cancellation of the Exchanged Notes and the
delivery of the New Notes shall be effected via one-sided Deposit/Withdrawal at
Custodian (DWAC) pursuant to the instructions set forth in Exhibit B hereto.

 



--------------------------------------------------------------------------------

Not later than the date hereof, the undersigned shall deliver in writing to the
Company the requisite DTC Participant Information and wire instructions for each
Holder set forth in Exhibit C hereto.

Article II: Covenants, Representations and Warranties of the Holders

The Undersigned hereby covenants as follows, and makes the following
representations and warranties on its own behalf and where specified below, on
behalf of each Holder, each of which is and shall be true and correct on the
date hereof and at the Closing, to the Company, each subsidiary guarantor, and
J. Wood Capital Advisors LLC (“JWCA”), and all such covenants, representations
and warranties shall survive the Closing.

Section 2.1    Power and Authorization. Each of the Undersigned and each Holder
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and the Undersigned has the power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Exchange contemplated hereby, in each case on
behalf of each Holder. If the Undersigned is executing this Agreement on behalf
of Accounts, (a) the Undersigned has all requisite discretionary and contractual
authority to enter into this Agreement on behalf of, and bind, each Account, and
(b) Exhibit A hereto is a true, correct and complete list of (i) the name of
each Account, (ii) the principal amount of such Account’s Exchanged Notes,
(iii) the principal amount of Holders’ New Notes to be issued to such Account in
respect of its Exchanged Notes and (iv) the amount of Exchange Cash to be paid
to such Holder in respect of the Exchanged Notes. No consent, approval,
authorization, order, registration or qualification of or with any court or
arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Holders of this Agreement and the
consummation of the Exchange contemplated hereby, in each case on behalf of each
Holder.

Section 2.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Undersigned and constitutes a valid
and legally binding obligation of the Undersigned and each Holder, enforceable
against the Undersigned and each Holder in accordance with its terms, except
that such enforcement may be subject to (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally, and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity (the “Enforceability Exceptions”). This Agreement and consummation of the
Exchange will not violate, conflict with or result in a breach of or default
under (i) the Undersigned’s or the applicable Holder’s organizational documents
(or any similar documents governing each Account), (ii) any agreement or
instrument to which the Undersigned or the applicable Holder is a party or by
which the Undersigned or the applicable Holder or any of their respective assets
are bound, or (iii) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Undersigned or the applicable Holder,
except in the case of clauses (ii) or (iii), where such violations, conflicts,
breaches or defaults would not affect the Undersigned’s or the applicable
Holder’s ability to consummate the Exchange contemplated hereby in any material
respect.

Section 2.3    Title to the Exchanged Notes. Each Holder is the sole legal and
beneficial owner of the Exchanged Notes set forth opposite its name on Exhibit A
hereto (or, if there are no Accounts, the Undersigned is the sole legal and
beneficial owner of all of the Exchanged Notes) and held such Exchanged Notes as
of November 18, 2019. Each Holder has good, valid and marketable title to its
Exchanged Notes, free and clear of any Liens (other than pledges or security
interests that the Holder may have created in favor of a prime broker under and
in accordance with its prime brokerage agreement with such broker). The Holder
has not, in whole or in part, except as described in the preceding sentence,
(a) assigned, transferred, hypothecated, pledged, exchanged or otherwise
disposed of any of its rights, title or interest in or to its Exchanged Notes,
or (b) given any person or entity (other than the Undersigned) any transfer
order, power of attorney or other authority of any nature whatsoever with
respect to its Exchanged Notes. Upon the Holder’s delivery of its Exchanged
Notes to the Company pursuant to the Exchange, the Company will acquire good,
marketable and unencumbered title to such Exchanged Notes, free and clear of all
Liens.

 

2



--------------------------------------------------------------------------------

Section 2.4    Accredited Investor or Qualified Institutional Buyer. Each Holder
is (a) an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3),
(7) and (8) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), or (b) a “qualified institutional buyer” within
the meaning of Rule 144A promulgated under the Securities Act. Each Holder is
acquiring the New Notes hereunder for investment for its own respective account
and not with a view to, or for resale in connection with, any distribution
thereof in a manner that would violate the registration requirements of the
Securities Act.

Section 2.5    No Illegal Transactions. Each of the Undersigned and each Holder
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with it has, disclosed to a third party (other than its
outside counsel) any information regarding the Exchange or engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales (as defined below) involving any of the Company’s securities)
since the time that the Undersigned was first contacted by the Company, any
subsidiary guarantor, or any of their respective advisors, including JWCA, or
any other person regarding the Exchange, this Agreement or an investment in the
New Notes or the Company. Each of the Undersigned and each Holder covenants that
neither it nor any person acting on its behalf or pursuant to any understanding
with it will disclose to a third party any information regarding the Exchange or
engage, directly or indirectly, in any transactions in the securities of the
Company (including Short Sales) prior to the time the transactions contemplated
by this Agreement are publicly disclosed by the Company, unless such disclosure
is duly requested by a governmental or regulatory authority. “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200 of
Regulation SHO promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and all types of direct and indirect stock pledges,
forward sale contracts, options, puts, calls, short sales, swaps, derivatives
and similar arrangements (including on a total return basis), and sales and
other transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.5, subject to each Undersigned’s and each
Holder’s compliance with their respective obligations under the U.S. federal
securities laws and each Undersigned’s and each Holder’s respective internal
policies, (i) “Undersigned” and “Holder” shall not be deemed to include any
employees, subsidiaries, desks, groups or affiliates of any Undersigned or any
Holder that are effectively walled off by appropriate “Fire Wall” information
barriers approved by such Undersigned’s or such Holder’s respective legal or
compliance department (and thus such walled off parties have not been privy to
any information concerning the Exchange), and (ii) the foregoing representations
and covenants of this Section 2.5 shall not apply to any transaction by or on
behalf of an Account, desk or group that was effected without the advice or
participation of, or the receipt by such Account, desk or group of information
regarding the Exchange from, such Undersigned or such Holder.

Section 2.6    Adequate Information; No Reliance. The Undersigned acknowledges
and agrees on behalf of itself and each Holder that (a) the Undersigned has been
furnished with all materials it considers relevant to making an investment
decision to enter into the Exchange and has had the opportunity to review the
Company’s filings and submissions with the Securities and Exchange Commission
(the “SEC”), including, without limitation, all information filed or furnished
pursuant to the Exchange Act, (b) the Undersigned has had a full opportunity to
ask questions of the Company concerning the Company’s business, operations,
organizational structure (including the subsidiary guarantors), financial
performance, financial condition and prospects, and the terms and conditions of
the Exchange, (c) the Undersigned has had the opportunity to consult with its
accounting, tax, financial, legal and other advisors to be able to evaluate the
risks involved in the Exchange and to make an informed investment decision with
respect to such Exchange, (d) each Holder has evaluated the tax and other
consequences of the Exchange and ownership of the New Notes with its tax,
accounting and legal advisors, including the consequences to such Holder of the
issuance of the New Notes with significant original issue discount for U.S.
federal income tax purposes, (e) neither the Undersigned nor any Holder is
relying, and none of them has relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company, the subsidiary guarantors or any of their respective affiliates or
representatives including, without limitation, JWCA, except for (A) the publicly
available filings and submissions made by the Company with the SEC under the
Exchange Act and (B) with respect to the Company and the subsidiary guarantors,
the representations and warranties made by each in Article III of this
Agreement, (f) none of the information provided to Undersigned or any Holder
shall be considered investment advice or any recommendation with respect to the
Exchange, and (g) none of the Company, the subsidiary guarantors JWCA or any of
their respective agents or

 

3



--------------------------------------------------------------------------------

affiliates is acting or has acted as an advisor to the Undersigned in deciding
whether to participate in the Exchange, has given any guarantee or made any
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the New Notes, or has made any representation to the Undersigned or any Holder
regarding the legality of an investment in the New Notes under applicable
investment guidelines, laws or regulations. Further, the Undersigned
acknowledges and agrees on behalf of itself and each Holder that (i) neither the
Undersigned nor any Holder is relying, and none of them has relied, on any
communication (written or oral) of JWCA or any of its affiliates or
representatives as investment advice or as a recommendation to participate in
the Exchange, (ii) none of JWCA, any of its affiliates or any of its control
persons, officers, directors or employees shall be liable to the Holders in
connection with or any transaction in connection with the Exchange and
(iii) JWCA does not take any responsibility for, and can provide no assurance as
to the reliability of, the information set forth in the Indenture, substantially
in the form of Exhibit D hereto, or the Exchange Term Sheet, to be dated on or
about December 20, 2019, or any such other information provided to the
Undersigned or any Holder. Each of the Undersigned and each Holder is a
sophisticated participant in the Exchange; has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its prospective investment in the New Notes; has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment; and acknowledges that an investment in the New Notes
involves a high degree of risk.

Section 2.7    No Public Market. The Undersigned acknowledges and agrees on
behalf of itself and each Holder that no public market exists for the New Notes
and that there is no assurance that a public market will ever develop for the
New Notes.

Section 2.8    Privately Negotiated Exchange. The Undersigned and each Holder
acknowledges that the terms of the Exchange have been mutually negotiated
between the Undersigned (for itself and on behalf of each Holder) and the
Company (for itself and on behalf of each subsidiary guarantor). The Undersigned
was given a meaningful opportunity to negotiate the terms of the Exchange on
behalf of itself and each Holder. Each Holder’s participation in the Exchange
was not conditioned on such Holder’s exchange of a minimum principal amount of
Exchanged Notes. The Undersigned and each Holder acknowledges that it had a
sufficient amount of time to consider whether to participate in the Exchange and
that neither the Company, the subsidiary guarantors or their respective
affiliates or advisors, including JWCA, have placed any pressure on the
Undersigned or any Holder to respond to the opportunity to participate in the
Exchange. The Undersigned and each Holder acknowledges that it did not became
aware of the Exchange through any form of general solicitation or advertising
within the meaning of Rule 502 under the Securities Act.

Section 2.9    Taxpayer Information. The Undersigned agrees that it shall obtain
from each Holder and deliver to the Company a complete and accurate IRS Form W-9
or IRS Form W-8BEN, W-8BEN-E or W-8ECI, as appropriate.

Section 2.10    Advisory Fee. The Undersigned acknowledges the Company intends
to pay an advisory fee to JWCA.

Article III: Covenants, Representations and Warranties of the Company and
Subsidiary Guarantors

The Company and subsidiary guarantors hereby covenant as follows, and make the
following representations and warranties, each of which is and shall be true and
correct on the date hereof and at the Closing (except those representations and
warranties that address matters only as of a particular date, which shall be
true and correct as of such date), and all such covenants, representations and
warranties shall survive the Closing.

Section 3.1    Power and Authorization. The Company and each of the subsidiary
guarantors is duly incorporated, validly existing and in good standing under the
laws of its state of incorporation, and has the power, authority and capacity to
execute and deliver this Agreement and the Indenture, to perform its obligations
hereunder and thereunder, and to consummate the Exchange contemplated hereby. No
material consent, approval,

 

4



--------------------------------------------------------------------------------

order or authorization of, or material registration or declaration with, any
governmental entity is required on the part of the Company or any subsidiary
guarantor in connection with the execution, delivery and performance by it of
this Agreement and the consummation by the Company and each of the subsidiary
guarantors of the transactions contemplated hereby, other than as may be
required under the securities or blue sky laws of the various jurisdictions in
which the New Notes are being issued.

Section 3.2    Valid and Enforceable Agreements; No Violations. This Agreement
has been duly executed and delivered by the Company and each subsidiary
guarantor and constitutes a valid and legally binding obligation of each,
enforceable against it in accordance with its terms, except that such
enforcement may be subject to the Enforceability Exceptions. At the Closing, the
Indenture, substantially in the form of Exhibit D hereto, will have been duly
executed and delivered by the Company and will govern the terms of the New
Notes, and the Indenture will constitute a valid and legally binding obligation
of the Company and the subsidiary guarantors party thereto, enforceable against
each in accordance with its terms, except that such enforcement may be subject
to the Enforceability Exceptions. This Agreement, the Indenture and consummation
of the Exchange will not violate, conflict with or result in a breach of or
default under (a) the certificate of incorporation, bylaws or other
organizational documents of the Company or the respective subsidiary guarantors,
(b) any agreement or instrument to which the Company or a subsidiary guarantor
is a party or by which the Company, any subsidiary guarantor or any of their
respective assets are bound, or (c) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Company or any
subsidiary guarantor, except in the case of clauses (b) or (c), where such
violations, conflicts, breaches or defaults would not affect their respective
businesses or ability to consummate the transactions contemplated hereby in any
material respect.

Section 3.3    Validity of the Holders’ New Notes. The Holders’ New Notes have
been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the Holder
pursuant to the Exchange against delivery of the Exchanged Notes in accordance
with the terms of this Agreement, the Holders’ New Notes will be valid and
legally binding obligations of the Company, enforceable in accordance with their
terms, except that such enforcement may be subject to the Enforceability
Exceptions, and the Holders’ New Notes will not be subject to any preemptive,
participation, rights of first refusal or other similar rights. Assuming the
accuracy of each Holder’s representations and warranties hereunder, the Holders’
New Notes (a) will be issued in the Exchange exempt from the registration
requirements of the Securities Act pursuant to Section 4(a)(2) of the Securities
Act and (b) will be issued in compliance with all applicable state and federal
laws concerning the issuance of the Holders’ New Notes.

Section 3.4    Validity of Underlying Common Stock. The Holders’ New Notes will
at the Closing be convertible into shares of common stock of the Company, par
value $0.001 per share (the “Common Stock”), in accordance with the terms of the
Indenture. Upon receipt of the approval of the Company’s stockholders referenced
in Section 3.8 below and the filing of the corresponding amendment to the
Company’s certificate of incorporation with the State of Delaware, the Covered
Shares will have been duly authorized and reserved by the Company for issuance
upon conversion of the Holders’ New Notes and, when issued upon conversion of
the Holders’ New Notes or otherwise delivered to Holders in accordance with the
terms of the Holders’ New Notes and the Indenture, will be validly issued, fully
paid and non-assessable, and the issuance of the Covered Shares will not be
subject to any preemptive, participation, rights of first refusal or other
similar rights. All Covered Shares issuable in accordance with the Authorized
Share Conversion Cap (as defined in the Indenture) upon conversion of the New
Notes or other issuance to Holders in accordance with the terms of the Holders’
New Notes and the Indenture have been duly authorized and reserved by the
Company for issuance upon conversion of the Holders’ New Notes and, when issued
upon conversion of the Holders’ New Notes or otherwise in accordance with the
terms of the Holders’ New Notes and the Indenture, will be validly issued, fully
paid and non-assessable, and the issuance of such Covered Shares will not be
subject to any preemptive, participation, rights of first refusal or other
similar rights.

Section 3.5    Listing Approval. At the Closing, the Covered Shares up to the
Authorized Share Conversion Cap (as defined in the Indenture) shall be approved
for listing on The Nasdaq Global Select Market and all other Covered Shares
shall be approved for listing on The Nasdaq Global Select Market, subject to the
receipt of approval of the Company’s stockholders referenced in Section 3.8
below and notice of issuance.

 

5



--------------------------------------------------------------------------------

Section 3.6    Disclosure. At or prior to 9:00 a.m., New York City time, on the
first business day after the date hereof, the Company shall issue a press
release announcing the Exchange, which press release the Company acknowledges
and agrees will disclose all confidential information (as described in the
confirmatory email received by the Undersigned from JWCA) communicated by or on
behalf of the Company to the Undersigned in connection with the Exchange to the
extent the Company believes such confidential information constitutes material
non-public information. Without the prior written consent of the Undersigned,
the Company shall not disclose the name of the Undersigned or any Holder in any
filing or announcement, unless such disclosure is required by applicable law,
rule, regulation or legal process.

Section 3.7    No Litigation. There is no action, lawsuit, arbitration, claim or
proceeding pending or, to the knowledge of the Company, threatened, against the
Company that would reasonably be expected to impede the consummation of the
transactions contemplated hereby.

Section 3.8    Stockholder Approval. The Company agrees to include for vote by
the stockholders of the Company during the next annual stockholder meeting of
the Company the approval of (a) the amendment to the Company’s certificate of
incorporation increasing the number of authorized shares of Common Stock to an
amount that is sufficient, in the Company’s sole judgment, after taking into
account all shares of Common Stock outstanding on the business day immediately
preceding the date that the definitive proxy statement relating to such
amendment is filed with the SEC, as well as all shares of Common Stock reserved
or necessary to satisfy the Company’s obligations as of such date to issue
shares of Common Stock pursuant to the terms of any then outstanding convertible
or exchangeable securities or contractual obligations (other than the New
Notes), to settle the conversion of all then-outstanding New Notes (assuming
physical settlement) at the conversion rate then applicable, after giving effect
to the maximum number of shares of Common Stock that may be deliverable upon
conversion in connection with the “interest make-whole payment” provisions of
the New Notes or a make-whole fundamental change, plus such additional number of
shares of Common Stock that the Company reasonably anticipates issuing in
connection with interest payments on the New Notes, in each case without giving
effect to any beneficial ownership limitation under the New Notes (such shares
of Common Stock issuable to Holders, collectively, the “Covered Shares”) and
(b) the issuance of Covered Shares, in excess of 19.99% of the outstanding
shares of Common Stock on the issue date of the New Notes, at an issue price
below the “minimum price” in payment of interest and settlement of conversions
of the New Notes in accordance with Nasdaq Stock Market Rule 5635, to the extent
required by such rule.

Article IV: Closing Conditions

Section 4.1    Conditions to the Obligations of the Parties. The obligations of
the Undersigned to cause each Holder to deliver the Exchanged Notes and of the
Company and the subsidiary guarantors to deliver to each Holder the New Notes
and the Exchange Cash are subject to the satisfaction at or prior to the Closing
of the condition precedent that (i) the representations and warranties of the
Undersigned, the Holders, the Company and the subsidiary guarantors contained in
Articles II and III, as applicable, shall be true and correct as of the Closing
in all material respects with the same effect as though such representations and
warranties had been made as of the Closing, and unless notice to the contrary is
given in writing, each of the representations and warranties contained therein
shall be deemed to have been reaffirmed and confirmed as of the Closing Date,
and (ii) solely as to the obligations of the Undersigned, the Indenture and the
other Transaction Documents (as defined in the Indenture) shall have been duly
executed and delivered by the Company and the Trustee.

Article V: Miscellaneous

Section 5.1    Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,

 

6



--------------------------------------------------------------------------------

representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 5.2    Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 5.3    Assignment; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties and their successors and assigns. No
party shall assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Company (in the case of assignment by a Holder)
or the applicable Holders (in the case of assignment by the Company).

Section 5.4    Further Assurances. The parties hereto each hereby agree to
execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, including
giving any further assurances, as any party may reasonably request in connection
with the Exchange contemplated by and in this Agreement. In addition, subject to
the terms and conditions set forth in this Agreement, each of the parties shall
use its reasonable best efforts (subject to, and in accordance with, applicable
law) to take promptly, or to cause to be taken, all actions, and to do promptly,
or to cause to be done, and to assist and to cooperate with the other parties in
doing, all things reasonably necessary, proper or advisable under applicable
laws to consummate and make effective the Exchange contemplated hereby,
including the obtaining of all necessary, proper or advisable consents,
approvals or waivers from third parties and the execution and delivery of any
additional instruments reasonably necessary, proper or advisable to consummate
the Exchange contemplated hereby.

Section 5.5    Amendment; Waiver; Consent. This Agreement may not be changed,
amended, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto. No waiver of any of the provisions or conditions of this
Agreement or any of the rights of a party hereto shall be effective or binding
unless such waiver shall be in writing and signed by the party claimed to have
given or consented thereto. Except to the extent otherwise agreed in writing, no
waiver of any term, condition or other provision of this Agreement, or any
breach thereof shall be deemed to be a waiver of any other term, condition or
provision or any breach thereof, or any subsequent breach of the same term,
condition or provision, nor shall any forbearance to seek a remedy for any
non-compliance or breach be deemed to be a waiver of a party’s rights and
remedies with respect to such non-compliance or breach.

Section 5.6    Governing Law; Waiver of Jury Trial. This Agreement shall in all
respects be construed in accordance with and governed by the substantive laws of
the State of New York, without reference to its choice of law rules. Each of the
Company, the subsidiary guarantors and the Undersigned irrevocably waive any and
all right to trial by jury with respect to any legal proceeding arising out of
the transactions contemplated by this Agreement.

Section 5.7    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.

Section 5.8    Third Party Beneficiaries. This Agreement is also intended for
the immediate benefit of JWCA. JWCA may rely on the provisions of this
Agreement, including, but not limited to, the respective covenants,
representations and warranties of the Undersigned, the Holders, the Company and
the subsidiary guarantors.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:     “COMPANY”:

 

(in its capacities described in the first paragraph hereof)

    ACORDA THERAPEUTICS, INC.

 

By:  

 

     By:  

 

Name:  

 

     Name:  

 

Title:  

 

     Title:  

 

      

“SUBSIDIARY GUARANTOR”:

CIVITAS THERAPEUTICS, INC.

       By:  

 

       Name:  

 

       Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Exchanging Beneficial Owners

 

Holder Name,

Address, Email and

Phone Number

  

Exchanged Notes

(principal amount of

Existing Notes to be

exchanged for

Exchange

Consideration)

  

New Notes

(principal amount of

New Notes to be issued

in exchange for

Exchanged Notes)

  

Exchange Cash

(amount of Exchange

Cash to be paid in

exchange for

Exchanged Notes)

                                                              



--------------------------------------------------------------------------------

EXHIBIT B

Exchange Procedures

NOTICE OF HOLDER EXCHANGE PROCEDURES

Attached are Holder Exchange Procedures for the settlement of the exchange of
1.75% Convertible Senior Notes due 2021, CUSIP 00484M AA4 and ISIN US00484MAA45
(the “Existing Notes”) of Acorda Therapeutics, Inc. (the “Company”) for newly
issued 6.00% Convertible Senior Secured Notes due 2024 (the “New Notes”) and an
amount of cash (the “Exchange Cash” and, together with the New Notes, the
“Exchange Consideration”) pursuant to the Exchange Agreement, dated as of
December 20, 2019 (the “Exchange Agreement”), between you and the Company, which
is expected to occur on or about December 23, 2019. To ensure timely settlement,
please follow the instructions for exchanging your Existing Notes for the
Exchange Consideration as set forth on the following page.

These instructions supersede any prior instructions you received. Your failure
to comply with the attached instructions may delay your receipt of the Exchange
Consideration for your Existing Notes.

If you have any questions, please contact Alton Lo at                    .

Thank you.



--------------------------------------------------------------------------------

EXCHANGING EXISTING NOTES FOR THE EXCHANGE CONSIDERATION

Delivery of Existing Notes

You must direct the eligible DTC participant through which you hold a beneficial
interest in the Existing Notes to post on December 23, 2019, no later than 9:00
a.m., New York City time, one-sided withdrawal instructions through DTC via DWAC
for the aggregate principal amount of Existing Notes (CUSIP/ISIN #00484M AA4/
US00484MAA45) set forth in each case in Exhibit A of the Exchange Agreement to
be exchanged for New Notes. It is important that this instruction be submitted
and the DWAC posted on December 23, 2019.

To receive New Notes

You must direct your eligible DTC participant through which you wish to hold a
beneficial interest in the New Notes to be issued upon exchange to post on
December 23, 2019, no later than 9:00 a.m., New York City time, a one-sided
deposit instruction through DTC via DWAC for the aggregate principal amount of
New Notes (CUSIP/ISIN # 00484M AB2/US00484MAB28) set forth in Exhibit A of the
Exchange Agreement. It is important that this instruction be submitted and the
DWAC posted on December 23, 2019.

To receive Exchange Cash

Subject to the terms of your Exchange Agreement, the Company will transfer, or
cause to be transferred, an amount of cash equal to the Exchange Cash to you by
wire of immediately available funds to the account at the bank in the United
States of America set forth in Exhibit C of the Exchange Agreement.

SETTLEMENT

On December 23, 2019, after the Company receives your Existing Notes and your
delivery instructions as set forth above, the Company will deliver your Exchange
Consideration in respect of your Existing Notes exchanged in accordance with the
delivery instructions set forth above.



--------------------------------------------------------------------------------

EXHIBIT C

 

Holder Name and Address:                                       
                                               
                                                                                
                                            
                                               
Telephone:                                                                   
Country of Residence:                                       
                                                Taxpayer Identification Number:
                                                                                
     

 

Existing Notes DTC Participant Number:                                          
                                         
                                         
                                          DTC Participant Name:
                                         
                                         
                                         
                                               DTC Participant Phone Number:
                                         
                                         
                                                                        
DTC Participant Contact Email:                                          
                                         
                                                                         
FFC Account #:                                          
                                         
                                         
                                                          
Account # at Bank/Broker:                                          
                                         
                                         
                                        

 

New Notes (if different from Existing Notes) DTC Participant Number:
                                         
                                         
                                         
                                            DTC Participant Name:
                                         
                                         
                                         
                                                DTC Participant Phone Number:
                                         
                                         
                                                                         
DTC Participant Contact Email:                                          
                                         
                                                                          
FFC Account #:                                          
                                         
                                         
                                                           

Account # at Bank/Broker:                                          
                                         
                                         
                                         

 

Holder Wire Instructions for Exchange Cash Bank:
                                         
                                         
                                         
                                                                            
ABA#:                                          
                                         
                                         
                                                                          
SWIFT:                                          
                                         
                                         
                                                                         
Beneficiary:                                          
                                         
                                         
                                                                   Account #:
                                         
                                         
                                         
                                                                     Location:
                                         
                                         
                                         
                                                                        Contact:
                                         
                                         
                                         
                                                                         



--------------------------------------------------------------------------------

EXHIBIT D

Form of Indenture